Title: General Orders, 27 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Tuesday August 27th 1782
                     Parole  Bermuda
                     C. Signs  St Kitts
                  Nevis
                  The Brigade and regimental Quartermasters except those for Garrison duty with the Camp colourmen are to meet the Quarter master general at Verplanks point tomorrow morning at nine o’clock with such tools as he shall direct.
                  An Engineer will attend to measure the ground and make a sketch of the camp—The Quartermaster general will be furnished with the order of encampment.
                  Each brigade is to have a seperate landing, within the point, in the order of their encamping to which boats at all times of the tide can have free access—with these landings they are to open good communications for the purpose of removing their baggage and embarking and debarking the troops with fasility.
                  The Brigade Quarter Masters will make a proportionate distribution of the boats which they have received to the regimental Quartermasters—and these again to the respective companies that every thing may be properly arranged previous to the order of embarkation, The Brigadiers will assign four good oarsmen to each boat, and an officer who has some skill in the management to take charge of them till further orders.  They will see that scoops are provided for freeing the boats of water in case they prove leaky.
                  The boats designed for the Jersey & York brigades may be lent to other corps which require them most but must be delivered up when the army gets to its ground.
                  The amunition in the hands of the brigade is to be critically examined and compleated—the bad & indifferent to be exchanged.
                  Each soldier is to have a good flint in his musket, and another in his Cartouch box—this order extends equally to the Light infantry.
                  The regimental sick (unable to march and improper to be taken into the field) are to be reported to the directer general who will order them to proper Hospitals.
                  Before the troops remove to their new position it will be proper for the mens baggage and effects to be thoroughly inspected and the articles pointed out which they are to carry with them—they may take all their regimentals into the field, but when they are compleated with hunting shirts it is expected the uniform coats will not be worn so long as the warm season continues, except on particular occasions, such as on guards formed on the grand parade: Inspections, reviews &ca.
                  To keep the Cloathing in the best possible order has become an object of so much attention that the general thinks it almost superfluos to repeat his recomendations especially as it is now universally considered that not only the comfort and convenience but even the reputation of a corps depends essentially upon keeping every article belonging to the soldiers in the most perfect state both for service and appearance.
                  The Quartermaster general, the Engineer, and the person having the superintendence of the public Armoury at Westpoint are called on to make immediate return of the men drawn from the infantry regiments to serve as Artificers, Limeburners, colliers, blowers, &ca in their several departments, specifying their names, the regiments they belong to, how long they have been under their direction, where and how employed.
                  Congress having by an act of the 23d of July last made a new arrangement of that branch of the Medical department in which Doctor Ledyard was employed and that Gentleman being by such arrangement no longer in public service is not subject to trial by courtmartial.  All further proceedings against him are therefore to cease and the court are immediately to proceed to the Trial of the officers in Arrest.
                  All prisoners in provost whose Crimes in the opinion of the judge Advocate are cognizable before a regimental Courtmartial are to be ordered to their respective regiments for trial.
                  The Adjutant general having agree’d to spare Captn Carlile of Hazens regiment, one of his Assistants to do the duty of brigade Major to the Corps of Light infantry he will immediately enter on that service and is to be respected and obeyed accordingly.
                  The Commanding officers of Light infantry Companies while they are detached are directed to make regular weekly returns, on thursdays, of the state of their companies to the Commanding officer of the regiment they are draughted from.
                  For fatigue tomorrow the 9th Massachusetts regiment.
               